

SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is by and between Mark J. Servodidio
(the “Executive”) and Avis Budget Group, Inc., a Delaware Corporation (the
“Company”).
WHEREAS, the Executive was appointed to his current role of President,
International of the Company in 2015;
WHEREAS, the Executive and the Company are party to that certain letter
agreement dated January 28, 2016 (the “Severance Agreement”); and
WHEREAS, the Executive’s employment with the Company will mutually terminate
effective June 14, 2019 (the “Separation Date”).
NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and the Company enter into this Agreement on the
following terms and conditions:
1.    Separation. Effective as of the Separation Date, the Executive’s
employment with the Company will terminate (and will be deemed to have
terminated without any further action by the Executive), and effective as of the
Separation Date, the Executive will resign (and will be deemed to have resigned
without any further action by the Executive) from all of the Executive’s
positions with the Company and its affiliates (and as a fiduciary of any benefit
plan of the Company and its affiliates). The Executive shall execute such
additional documents as requested by the Company to evidence the foregoing.
2.    Accrued obligations; Survival of Rights and Obligations.
(a)    Accrued Obligations. Within ten (10) business days following the
Separation Date (or such earlier time as may be required by applicable law), the
Company shall pay the Executive any base salary earned but unpaid through the
Separation Date, plus any unreimbursed business expenses entitled to
reimbursement, all in accordance with the Company’s policies. For the avoidance
of doubt, no amounts shall be paid to the Executive under the 2019 annual
incentive program.
(b)    Severance. Provided that the Second Release Effective Date occurs, and
subject to the Executive’s compliance with the terms and conditions of this
Agreement (including, for the avoidance of doubt, the Restrictive Covenant
Obligations, as incorporated herein), the Company agrees to pay to Executive,
within 15 days following the Second Release Effective Date, a lump-sum amount
equal to $2,500,000.
(c)    Equity Incentive Awards. Provided that the Second Release Effective Date
occurs, and subject to the Executive’s compliance with the terms and conditions
of this Agreement (including, for the avoidance of doubt, the Restrictive
Covenant Obligations, as incorporated herein), all outstanding unvested
stock-based awards granted to the Executive that, in each case, are scheduled to
vest in accordance with their original vesting schedule by the two


1



--------------------------------------------------------------------------------




(2)-year anniversary of the Separation Date will immediately vest in full as of
the Second Release Effective Date; provided that any such awards that vest based
on the achievement of specified objective performance goals, will not vest in
full, but will remain outstanding and become vested or be forfeited at such
time(s) as provided in accordance with the terms and conditions of the
applicable award agreement based on actual achievement of the performance goals
applicable for purposes of vesting such awards. Any other outstanding unvested
stock-based awards granted to the Executive shall be canceled as of the
Separation Date. For the avoidance of doubt, solely the following outstanding
stock-based awards shall be subject to vesting under this provision as set forth
below:
Immediate Vesting Following Separation Date
Original Grant Date
Scheduled Vesting Date
RSUs
3/1/17
3/1/20
5,813
9/19/17
9/19/19
8,870
3/15/18
3/15/20
4,105
3/15/18
3/15/21
4,105



Awards To Remain Outstanding And Vest/Forfeit Based on Achievement of
Performance Goals
Original Grant Date
Scheduled Vesting Date
PSUs
3/1/17
3/1/20
17,437
3/15/18
3/15/21
12,315



(d)    Payments due to the Executive under this Section 2 shall be in lieu of
any other severance benefits otherwise payable to the Executive under the
Severance Agreement or any severance plan or policy of the Company or its
affiliates; it being expressly understood that the Company’s policies related to
tax equalization as in effect on the date hereof shall apply to all such
payments and that tax return preparation shall also be provided in accordance
with the Company’s related policy as in effect on the date hereof.
3.    Continuation of Health Benefits and Perquisites.
(a)    Provided that the Second Release Effective Date occurs, and subject to
the Executive’s compliance with the terms and conditions of this Agreement
(including, for the avoidance of doubt, the Restrictive Covenant Obligations, as
incorporated herein), the Executive shall be entitled to (i) for a period of two
years following the Separation Date (the “Continuation Period”), (A)
participation in the Company’s executive car programs, and (B) financial
planning expense reimbursements and (ii) post-assignment repatriation, including
relocation to the United States on a basis comparable to the Executive’s
relocation to the United Kingdom and tax return preparation, in each case in
accordance with Company policy as in effect on the date hereof.


2



--------------------------------------------------------------------------------




(b)    Provided that the Second Release Effective Date occurs, and subject to
the Executive’s compliance with the terms and conditions of this Agreement
(including, for the avoidance of doubt, the Restrictive Covenant Obligations, as
incorporated herein), Executive shall remain eligible to continue to participate
in Company-sponsored health, vision and dental plans (as they may be modified
from time to time with respect to all senior executive officers) for the
Continuation Period or until the Executive becomes eligible for comparable
coverage under the medical plans of a subsequent employer, if earlier (the
“Continuation of Health Benefits Period”). The Executive shall be required to
make contributions for health plan participation during the Continuation of
Health Benefits Period that are substantially equal to the contributions
required of active employed executives of the Company. If Executive is not
permitted to be covered under the Company’s plans for the entire Continuation of
Health Benefits Period, the Company will be permitted to alter the manner in
which health benefits are provided to the Executive pursuant to this Section 3;
provided the after-tax cost to the Executive of such benefits shall not be
greater than the cost applicable to active employed executives of the Company.
4.    No Other Compensation. The Executive acknowledges and agrees that the
payments provided pursuant to this Agreement are in full discharge of any and
all liabilities and obligations of the Company and its affiliates to the
Executive, monetarily or with respect to employee benefits or otherwise,
including, but not limited to, any and all obligations arising under the
Severance Agreement, any alleged written or oral employment agreement, policy,
plan or procedure of the Company and its affiliates and/or any alleged
understanding or arrangement between the Executive and the Company.
5.    Release.
(a)    In consideration for the payment and benefits to be provided to the
Executive pursuant to this Agreement, the Executive, for the Executive and for
the Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns, forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related entities, successors and assigns, assets, employee benefit plans or
funds, and any of its or their respective past, present and/or future directors,
managers, officers, fiduciaries, attorneys, agents, trustees, administrators,
employees and assigns, whether acting on behalf of the Company and its
affiliates or in their individual capacities (collectively, the “Released
Parties”) to the extent provided below.
(b)    Except as provided in Sections 5(d) and 5(e) below, the Executive
knowingly and voluntarily (for himself, his heirs, executors, administrators,
trustees, legal representatives and assigns) releases and forever discharges the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this Agreement becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which the Executive, his spouse, or any of his heirs, executors,
administrators, trustees, legal representatives or assigns, may have, (i) from
the beginning of time through the date upon which the Executive signs this
Agreement and/or re-


3



--------------------------------------------------------------------------------




executes this Agreement (as applicable), (ii) which arise out of or are
connected with his employment with the Company through the date upon which the
Executive signs this Agreement and/or re-executes this Agreement (as
applicable), (iii) which arise out of or are connected with his separation or
termination from the Company no later than the Separation Date; and/or (iv)
which arise out of or connected with any agreement with any Released Parties
and/or any other awards, policies, plans, programs or practices of the Released
Parties that may apply to Executive or in which Executive may participate, other
than as set forth in this Agreement, and, in each case, through the date upon
which the Executive signs this Agreement and/or re-executes this Agreement (as
applicable), including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
(c)    The Executive represents that the Executive has made no assignment or
transfer of any right, Claims, demand, cause of action, or other matter covered
by Section 5(b) above.
(d)    The Executive agrees that this Agreement does not waive or release any
rights or Claims that the Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date the Executive executes this
Agreement or re-executes it (as applicable); provided, however, that the parties
have agreed that the Executive’s employment with the Company is terminating no
later than the Separation Date. The Executive acknowledges and agrees that the
Executive’s separation from employment with the Company is in compliance with
the terms of the Severance Agreement shall not serve as the basis for any claim
or action (including, without limitation, any claim under the Age Discrimination
in Employment Act of 1967).
(e)    Notwithstanding the above, the Executive further acknowledges that the
Executive is not waiving and is not being required to waive any right that
cannot be waived by private agreement under applicable law, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding with the Equal Employment Opportunity Commission or
similar state agency; provided, however, that the Executive disclaims and waives
any right to share or participate in any monetary award resulting from the
prosecution of such discrimination charge or investigation or proceeding and
represents and warrants that Executive is not aware of any matter that would
give rise to such a charge, investigation or proceeding. Additionally,
notwithstanding anything to the contrary in this Agreement, the


4



--------------------------------------------------------------------------------




Executive retains and is not waiving (i) any rights to which the Executive is
entitled under Section 2 of this Agreement, (ii) any claim or right relating to
or under the Company’s directors’ and officers’ liability insurance coverage or
any right of indemnification under the Company’s organizational documents, the
Severance Agreement or otherwise, (iii) the Executive’s rights as an equity or
security holder in the Company or its affiliates, (iv) the Executive’s rights
under the Company’s deferred compensation plan and/or (v) the Executive’s rights
to vested benefits, including the Executive’s benefits under the Company’s 401K
Plan.
(f)    In signing this Agreement, the Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. The Executive expressly consents that this Agreement shall
be given full force and effect according to each and all of its express terms
and provisions. The Executive acknowledges and agrees that this waiver is an
essential and material term of this Agreement and that without such waiver the
Company would not have agreed to the terms of this Agreement.
(g)    The Executive further agrees that in the event the Executive should bring
a Claim seeking damages against the Company, or in the event the Executive
should seek to recover against the Company in any Claim brought by a
governmental agency on the Executive’s behalf, this Agreement shall serve as a
complete defense to such Claims to the maximum extent permitted by law. The
Executive further agrees that he is not aware of any pending claim of the type
described in Section 5(b) above as of the execution of this Agreement.
(h)    The Executive agrees that neither this Agreement, nor the furnishing of
the consideration for this Agreement, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or the Executive of any
improper or unlawful conduct.
(i)    Nothing in this Agreement or any other policies of the Company shall
prohibit or restrict the Executive or his attorneys from: (x) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process, including with respect to possible violations of law; (y)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (z) accepting any U.S. Securities and Exchange Commission
awards. In addition, nothing in this Agreement prohibits or restricts the
Executive from initiating communications with, or responding to any inquiry
from, any regulatory or supervisory authority regarding any good faith concerns
about possible violations of law or regulation. The parties acknowledge and
agree that, in connection with the Executive’s separation from the Company, the
Company has requested that he fully and truthfully disclose to the Company any
violations of law or regulatory requirements, or material breaches of contract
by the Company or any of the other Released Parties, about which he is aware or
believes in good faith to have occurred. The Executive hereby confirms that he
has disclosed all such instances (if any).


5



--------------------------------------------------------------------------------




(j)    The Executive acknowledges that he may hereafter discover claims or facts
in addition to or different than those which the Executive now knows or believes
to exist with respect to the subject matter of the release set forth in Section
5(b) above and which, if known or suspected at the time of entering into this
Agreement, may have materially affected this Agreement and the Executive’s
decision to enter into it.
(k)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of this
Agreement after the date upon which the Executive signs this Agreement or
re-executes this Agreement (as applicable).
6.    Return of Company Property. All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which came into the Executive’s possession by, through or in the course
of Executive’s employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the Separation Date, or any time at the Company’s request, the Executive
shall return to the Company all such property of the Company.  
7.    Publicity. Executive shall not issue, without consent of the Company, any
press release or make any public announcement with respect to this
Agreement. Following the effective date of this Agreement and regardless of any
dispute that may arise in the future, the Executive agrees that he will not
disparage, criticize or make statements which are negative, detrimental or
injurious to the Company to any individual, company or client, including within
the Company.
8.    No Assignments; Binding Effect. Except as provided in this Section 8, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company shall
assign this Agreement to any successor to all or substantially all of the
operations and/or assets of the Company. As used in this Agreement, the term
“Company” shall mean the Company and any successor to its operating and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise. This Agreement is
binding upon, and shall inure to the benefit of, the parties and their
respective heirs, executors and administrators (including the Executive’s
estate, in the event of the Executive’s death), and their respective permitted
successors and assigns.
9.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey, without giving
effect to the principles of conflicts of law thereof.
10.    Arbitration. 
(a)    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section 11(b) of this
Agreement for which the Company may, but shall not be required to, seek
injunctive relief) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved shall deliver a notice
to the other party setting forth the


6



--------------------------------------------------------------------------------




specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in New York, New
York, to the American Arbitration Association, before a single arbitrator
appointed in accordance with the arbitration rules of the American Arbitration
Association, modified only as herein expressly provided. After the aforesaid
twenty (20) days, either party, upon ten (10) days’ notice to the other, may so
submit the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.
(b)    The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
(c)    Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.
(d)    The parties agree that this Section 10 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 10 shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
(e)    The parties shall keep confidential, and shall not disclose to any
person, except to their respective counsel and as may be required by law or
valid subpoena, the existence of any controversy hereunder, the referral of any
such controversy to arbitration or the status or resolution thereof, provided,
however, that the Executive may also disclose such information to his immediate
family.
11.    Entire Agreement; Restrictive and Other Covenants. 
(a)    The Executive understands that this Agreement, all relevant plans and
policies referred to herein and the equity award agreements governing the equity
awards referred to in Section 2(c) (the “Award Agreements”) constitute the
complete understanding between the Company and the Executive, and, except as
specifically provided herein, supersedes any and all agreements, understandings,
and discussions, whether written or oral, between the Executive and any of the
Released Parties. No other promises or agreements shall be binding unless in
writing and signed by both the Company and the Executive.
(b)    Notwithstanding the foregoing, Executive acknowledges and agrees that
Section 15 of those certain Award Agreements by and between Executive and the
Company, dated as of March 15, 2018 (the “Restrictive Covenant Obligations”)
shall survive the termination of Executive’s employment and agrees to comply
with the Restrictive Covenant Obligations at all times through the Separation
Date and for the two (2) year period following the Separation Date.


7



--------------------------------------------------------------------------------




(c)    From the Separation Date until December 31, 2019, Executive shall provide
reasonable cooperation and assistance to the Company in connection with the
transition to a new leader of the Company’s International region, including
knowledge transfer; provided that such cooperation and assistance will only be
required to the extent such cooperation and assistance would not result in an
undue burden on the Executive or would unreasonably interfere with Executive’s
duties in connection with subsequent employment.
12.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered to the
Company or received by electronic mail as provided below. Such notices, demands
and other communications shall be addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention General Counsel,
michael.tucker@avisbudget.com, or to such other address as either party may
specify by notice to the other actually received.
13.    Miscellaneous. This Agreement is not intended, and shall not be
construed, as an admission that any of the Released Parties has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the
Executive. Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Neither party shall be deemed to
have made any admission of wrongdoing as a result of executing this Agreement.
14.    Tax Matters; Authorized or Required Deductions. The Company may withhold
from any and all amounts payable to the Executive under this Agreement such
federal, state or local taxes as may be required to be withheld pursuant to any
applicable law or regulation and any authorized or required reductions. The
intent of the Parties is that payment and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith.
15.    Executive Acknowledgements. The Executive acknowledges that the
Executive: (a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for twenty-one (21) days; (c) fully
understands the significance of all of the terms and conditions of this
Agreement and has discussed them with the Executive’s independent legal counsel,
or has had a reasonable opportunity to do so; and (d) is entering into this
Agreement, knowingly, freely and voluntarily in exchange for good and valuable
consideration to which the Executive would not be entitled in the absence of
executing and not revoking this Agreement.


8



--------------------------------------------------------------------------------




16.    Initial Consideration and Revocation Period; Effectiveness. The Executive
understands that the Executive will have twenty-one (21) days from the date of
receipt of this Agreement to consider the terms and conditions of this
Agreement. The Executive understands that the Executive may execute this
Agreement less than twenty-one (21) days from its receipt from the Company, but
agrees that such execution will represent the Executive’s knowing waiver of such
consideration period. The Executive may accept this Agreement by signing it and
returning it to the Human Resources department, attention Ned Linnen, within
such twenty-one (21) day period. After executing this Agreement, the Executive
shall have seven (7) days (the “Revocation Period”) to revoke this Agreement by
indicating the Executive’s desire to do so in writing delivered to the Human
Resources department by no later than the seventh (7th) day after the date that
the Executive signs this Agreement. The effective date of this Agreement shall
be the eighth (8th) day after the Executive signs this Agreement. In the event
that the Executive does not accept this Agreement as set forth above, or in the
event that the Executive revokes this Agreement during the Revocation Period,
this Agreement shall be deemed automatically null and void.
17.    Re-Execution of Agreement. The Company’s obligations under Sections 2(b),
2(c) and-2(d) and Section 3 of this Agreement are strictly contingent upon the
Executive’s re-execution and non-revocation of this Agreement within twenty-one
(21) days following the Separation Date. The date of the Executive’s
re-execution of this Agreement is referred to herein as the “Re-Execution Date”.
By re-executing this Agreement, the Executive advances to the Re-Execution Date
Executive’s general waiver and release of all Claims against the Released
Parties and the other covenants set forth in Section 5 of this Agreement. The
Executive shall have seven (7) calendar days from the Re-Execution Date to
revoke his re-execution of this Agreement by indicating the Executive’s desire
to do so in writing delivered to the Human Resources department by no later than
the seventh (7th) day after the Re-Execution Date. In the event of no revocation
by the Executive, the date of the releases and covenants set forth in Section 5
of this Agreement shall be advanced through the Re-Execution Date on the eighth
(8th) day after the Re-Execution Date (the “Second Release Effective Date”). In
the event of such revocation by the Executive, the date of the releases and
covenants set forth in Section 5 of this Agreement shall not be advanced, but
shall remain effective up to and including the date upon which Executive
originally signs this Agreement and the Company shall not be obligated to
provide the consideration in Section 2(b)-(d) and Section 3 of this Agreement.
18.    Third Party Beneficiaries. The Released Parties are
intended third-party beneficiaries of this Agreement, and this Agreement may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Released Parties hereunder. Except and to the extent set
forth in the preceding sentence and as otherwise set forth in this Agreement,
this Agreement is not intended for the benefit of any person other than the
parties hereto, and no such other person or entity shall be deemed to be a
third party-beneficiary hereof. Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing, or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director, or
stockholder, irrespective of any similarity between any contract, agreement,
commitment, or understanding between the Company and such other employee,
officer, director, or stockholder, on the one hand, and any contract, agreement,
commitment, or understanding between the Company and the Executive, on the other
hand, and


9



--------------------------------------------------------------------------------




irrespective of any similarity in facts or circumstances involving such other
employee, officer, director, or stockholder, on the one hand, and the Executive,
on the other hand.
19.    Recoupment. To the extent determined in good faith by the Board of
Directors of the Company (the “Board”) in accordance with the terms of the
Company’s recoupment policy as adopted on October 25, 2007, and as may be
amended from time to time by the Board, the Executive agrees to reimburse the
Company for any incentive income paid to Executive. For purposes of this
Section, “incentive income” means income received by the Executive from any
awards granted under the Company’s annual incentive program and long-term
incentive program, including under the Avis Budget Group, Inc. Amended and
Restated Equity and Incentive Plan, whether such awards were granted on or prior
to, the date hereof.
20.    Counterpart Agreements. This Agreement may be signed in counterparts, and
by facsimile or e-mail transmission, all of which shall be considered as
original documents and which together shall constitute one and the same
agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the date set forth below.




AVIS BUDGET GROUP, INC.




By: /s/ Edward P. Linnen
Name: Edward P. Linnen
Title: Chief Human Resources Officer


 
Dated: March 18, 2019
EXECUTIVE




/s/ Mark J. Servodidio
Print Name: Mark J. Servodidio


 
Dated: March 18, 2019
RE-EXECUTED (ON OR FOLLOWING THE SEPARATION DATE)




________________________________
Print Name: Mark J. Servodidio




 
Dated: _________, 2019





10

